DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The previous restriction is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (9,144,190).
Regarding claims 1, 10 and 13, Henry discloses an agricultural application implement comprising:
A plurality of wheels (24) supporting a frame supporting:
A metering section comprising a plurality of metering banks, each metering bank comprising a plurality of modular meter assemblies, each assembly comprising a meter housing comprising:
A frame  (46) having a plurality of openings, each opening being arranged to expose an interior cavity of the frame, the plurality of openings comprising:
First and second openings (openings through which shaft 78 extends) arranged on first and second sides of the frame 
The first and second sides being opposing sides of one another along a longitudinal axis of the frame
The first and second openings being configured to receive a meter wheel (50) for placement in the interior cavity
Third and fourth openings (74,76) arranged on third and fourth sides of the frame
The third and fourth openings being opposing sides of one another transverse to the longitudinal axis
The third and fourth openings being configured to provide an inlet (74) and an outlet (76) relative to a meter wheel when placed in the interior cavity
An interconnection system provided symmetrically on the first and second sides of the frame, the interconnection system being configured to allow the frame to attach to additional frames on the first and second sides (Figure 5 – shows rods 64 and locating pins (unnumbered) for connecting adjacent meter housings (46))


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5, 11-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (9,144,190) in view of Official Notice.

Regarding claims 2-3, 5, 11-12 and 14-15, Henry discloses the invention as described above including housing members connected by what appears to be locking pins (male) inserted into apertures (female).  Henry fails to disclose the use of flexible locking tabs or multiple male/female members on each of the first and second sides.  The examiner takes Official Notice that flexible locking tabs are well known and that it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize multiple male/female flexible locking tabs in place of the locating pins of Henry to connect the housing members together.


Regarding claim 7, Henry further comprises apertures (66) configured to receive fasteners (64) on each of the first and second sides.

Regarding claim 8, Henry discloses the invention as described above but fails to disclose that the frame is substantially cubic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a cubic shaped frame since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 4, 6 and 9  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stocks (4,259,912) discloses a more cubic housing with additional cutouts on the 5th/6th sides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671